Citation Nr: 0617632	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-12 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for muscle spasms.

5.  Entitlement to service connection for costochondritis.

6.  Entitlement to service connection for a nerve disorder.

7.  Entitlement to service connection for gastritis/diarrhea.

8.  Entitlement to service connection for high cholesterol.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1990 to April 
1991.  His DD Form 214 reflects an additional three months 
and 23 days of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

The Board notes that the veteran's substantive appeal 
included a request for a Travel Board hearing.  The April 
2005 letter notifying the veteran of the hearing scheduled in 
July 2005 advised him that failure to inform VA of an 
inability to appear at least two weeks before the hearing and 
to provide good cause for not appearing would require him to 
submit a written request for a new hearing within 15 days 
after the hearing date.  Reports of contact dated in July 
2005, less than two weeks before the scheduled hearing, 
indicated that the veteran was unable to appear.  This 
delayed the full adjudication of the veteran's claims.  There 
has been no subsequent written request for a new hearing.  
Therefore, the veteran's Travel Board hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2005).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that a remand is required in order to comply 
with VA's duty to assist.  The duty to assist includes 
obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2) (West 2002).  In this case, the 
veteran alleges regular VA treatment for the disabilities at 
issue at the McClellan Memorial Veterans Hospital in Little 
Rock.  The claims folder contains only the report of his 
hospitalization there in May 1994, an outpatient treatment 
record dated in May 2001, and reports of X-rays, other 
studies, and laboratory reports dated in April 2001 and May 
2001.  It seems clear from the veteran's statements that 
additional relevant VA medical evidence exists.  A remand is 
required to obtain that evidence.   

In addition, a remand is required so that the RO may consider 
in the first instance all the evidence of record.  The Board 
notes that both the September 2003 rating decision and 
February 2004 statement of the case state that none of the 
veteran's service medical records had been obtained.  
However, review of the claims folder reveals that in October 
2003 the RO received from ARPERSCOM service medical records, 
including the veteran's report of examination and medical 
history at separation in April 1991.  The RO is required to 
consider all relevant evidence received before an appeal is 
transferred to the Board.  38 C.F.R. § 19.37 (2005).  See 
also 38 C.F.R. §§ 19.29(a) (a statement of the case must 
include a summary of the evidence in the case relating to the 
issues with which the veteran has expressed disagreement), 
19.31(b) (a supplemental statement of the case must be 
furnished if a material defect in the statement of the case 
is discovered).  On remand, the RO must consider these 
service medical records when reajudicating the issues on 
appeal.     

Accordingly, the case is REMANDED for the following action:

1.  Secure the veteran's complete VA 
medical records from McClellan Memorial 
Veterans Hospital in Little Rock.

2.  Ensure proper completion of the above 
development, the readjudicate the issues 
on appeal, to include consideration of all 
evidence of record, particularly service 
medical records received in October 2003, 
and any VA medical records received in 
response to the above instruction.  If the 
disposition of any claim remains denied, 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

